Name: Commission Regulation (EC) No 2598/94 of 26 October 1994 amending Regulation (EC) No 2458/94 on the issuing of standing invitations to tender for the sale of common wheat of breadmaking quality held by the French and German intervention agencies for export to certain ACP countries in the 1994/95 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/4 Official Journal of the European Communities 27. 10. 94 COMMISSION REGULATION (EC) No 2598/94 of 26 October 1994 amending Regulation (EC) No 2458/94 on the issuing of standing invitations to tender for the sale of common wheat of breadmaking quality held by the French and German intervention agencies for export to certain ACP countries in the 1994/95 marketing year it is advisable, for the purposes of appropriate administra ­ tion, to close that invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender opened by Regulation (EEC) No 2458/94 is hereby closed in respect of cereals held by the French intervention agency. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 2458/94 (^ opened a standing invitation to tender for the export of 500 000 tonnes of common wheat of breadmaking quality held by the French intervention agency ; whereas, as a result of the use of quantities made available under the invitation to tender dated 13 October 1994 and taking account of the needs of the ACP countries of destination, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p . 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 262, 12. 10. 1994, p. 21